Citation Nr: 1444967	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether the Veteran is competent to handle funds disbursed to her by the Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran challenges the propriety of the actions taken by the fiduciary with respect to her finances.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has schizophrenia which is service-connected and rated 100 percent.  In October 2008, the Board found her not competent to handle the disbursement of her VA funds based on impairments caused by her disability.  The Veteran now seeks to be found competent to handle funds disbursed to her by VA.

Under VA law, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make an initial determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage her own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. 
§§ 3.102, 4.3. 

The evidence as it currently stands does not resolve this question of competency.

In October 2009, the Veteran underwent a Field Examination with respect to her competency.  The report noted that the next Field Examination was scheduled for October 2012, as examinations were required every three-years.  An updated Field Examination is not of record.  Upon remand, it should be determined if such Field Examination occurred, and if so, any written report should be associated with the record.  

The Board notes that the Veteran's incompetency was confirmed on October 2010 VA mental health examination.  However, VA treatment records since the date of examination are inconsistent.  In January 2011, it was noted that the Veteran's judgment was "limited"; however, in April 2011, her judgment was determined to be "good".  Additionally, a January 2011 private psychiatrist opinion concluded that the Veteran was competent to resume responsibility for her finances.  Due to the medical inconsistencies, another VA mental health examination is warranted.  

Further, the record indicates that there are outstanding treatment records not in the file.  Specifically, in January 2011, the Veteran requested a recommendation letter from her VA doctor with regard to becoming her own fiduciary.  VA treatment records note a letter was prepared and mailed; yet no letter is of record.  Updated VA mental health/social work records are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether a Field Examination was conducted in 2012 (as per the October 2009 instructions).  If such examination occurred, a copy of the report must be associated with the record.  

2.  The AOJ should obtain updated records of all VA treatment the Veteran has received since January 2011.

3.  The AOJ should ask the Veteran to identify all providers of treatment and/or evaluation she has received for her psychiatric disabilities from January 2011 to present (to specifically include Dr. Blankmeyer), and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation.  The AOJ should attempt to secure for the record copies of the complete treatment records from the sources identified.

4.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist to determine whether she remains incompetent to handle disbursement of her VA funds.  The Veteran's entire record must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.  Based on review of the record and examination of the Veteran, the examiner should offer an opinion that responds to the following:

Is the Veteran competent to manage her own finances? Specifically, does her psychiatric disability (still) produce mental impairment that renders her incapable of responsibly tending to her own financial affairs?  

The examiner must explain the rationale for all opinions, citing to supporting clinical findings/factual data, where indicated.

5.  The AOJ should ensure that all development outlined above is completed, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



